Dixon, J.,
(dissenting.) I dissent from the conclusion of my brethren in this case.
I think that the case of Swmmerman v. Knowles, 4 Vroom 202, decides that the third section of the mechanics’ lien law, out of which alone the plaintiffs’ right of action can arise, applies only to such buildings as are included in the second section, which, in my opinion, are, by the express terms of that section, only those liable to the lien of the contractor, but, by reason of the filing of the contract, liable to no one else. I assent to the views stated in the first part of the prevailing opinion, which, I think, lead to the conclusion that the buildings mentioned in the declaration, being buildings devoted to the public uses of the county, are, for that reason, not liable to any mechanics’ lien, and hence are not embraced in the second section or referred to in the third.
I think the defendant should have judgment on the demurrer.